Moss, S.
As an incident to an executor’s accounting a construction is sought of paragraph “ Second ” of the will. By the terms of the said paragraph the testator bequeathed to Ms widow his household goods, furnishings and equipment, articles of personal use and jewelry “ together with all of my clothing and other personal effects.” It is necessary to determine, if a stamp collection was given to the widow thereunder.
The words “ other personal effects ” as used in this context follow the words “ all my clothing ” and as stated in Matter of Ruth (206 Misc. 423, 429), “ here the word 6 personal ’ limits the word ‘ effects ’ to the extent that the whole term refers only to property having an intimate relation to the person of the testator.” The word “ other ” implies as frequently used “ additional ” and does not extend beyond the wearing apparel and appurtenances therein intended.
In tMs paragraph the term “ other personal effects ” is inadequate to include thereunder the testator’s stamp collection *934(Matter of Ruth, supra ; Matter of Tyler, 207 Misc. 569 ; Matter of Mirmiss, 200 Misc. 353 ; Matter of Maurer, 192 Misc. 627 ; Matter of Steimes, 150 Misc. 279).
The court will not undertake to advise the trustee in the manner of trust administration. Therefore, no determination is made respecting the trustee’s proposed manner of administering the trusts created by paragraphs “ Fifth A ” and “ Fifth B ” of the will. Settle decree on notice.